Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 23 August 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir,
                            Sarratoga August 23 1783.
                        
                        I have the honor to inform Your Excellency that I arrived here last night, & had my health permitted
                            should have continued my journey untill I could have had the honor to inform Your Excellency in person of the success of
                            my mission.
                        Lieutt Colonel Villefranche will present this, to him I beg leave to refer for such Observations relative to
                            the situation of certain places, as I have been able to make during my tour.
                        I esteem myself very unfortunate that I could not succeed in the business with which I was charged &
                            am only consoled by the idea that Your Excellency will believe that every thing which was in my power to do was done to
                            answer the wishes of Your Excellency & of Congress.
                        I arrived at Chambly the 2d of August, from whence I sent Major North to announce my arrival to General
                            Haldemand; enclosed is a copy of my letter & his answer, which did not meet me ‘till I had reached De Chambault.
                        According to General Haldimands appointment we met at Sorel on the 8th, where I presented Your Excellency’s
                            letter & open’d the business on which I was sent.
                        To the first proposition which I had in charge to make General Haldimand replied that he had not received any
                            Orders for making the least arrangement for the evacuation of a single post, that he had only received orders to cease
                            hostilities, those he had strictly complied with, not only by restraining the British troops but also the Savages from
                            committing the least hostile act—but that untill he should receive positive orders for that purpose he would not evacuate
                            an inch of Ground.
                        I informed him that I was not instructed to insist on an immediate evacuation of the posts in question, but
                            that I was ordered to demand a safe conduct to, and the liberty of visiting the posts on our Frontiers & now
                            occupied by the British, that I might judge of the arrangements necessary to be made for securing the interests of the
                            United States.
                        To this he answered, that the precaution was premature, that the Peace was not yet signed, that he was only
                            authorised to cease hostilities, & that in this point of view he could not permit that I should visit a single
                            post occupied by the British, neither would he agree that any kind of negotiation should take place between the United
                            States & the Indians if in his power to prevent it. & that the door of communication should on his part be
                            shut, untill he received positive orders from his Court to open it.
                        My last proposal was that he should enter into an agreement to advise congress of the evacuation of the posts
                            three months previous to their abandonment; this for the reason before mentioned he refused, declaring that untill the
                            definitive treaty should be signed he would not enter into any kind of agreement or negotiation whatever.
                        Although General Haldimands answers to my demands were sufficiently clear not to be misunderstood I
                            requested his definitive answer in Writing, a copy of which together with a Copy of my letter are inclosed, not having any
                            thing to hope from a continuance of the negotiation, I left St Johns on the 13th.
                        In a few days I hope to be able to inform Your Excellency more minutely of every thing which passed between
                            us. with the greatest respect I have the honor to be Sir Your Excellencys Obedient Servant
                        
                            Steuben
                            Maj. Genl

                        
                     Enclosure
                                                
                            
                                Sir
                                Chambly August 3d 1783
                            
                            The United States of America in Congress, having charged their commander in chief with making the
                                Necessary arrangements with the commander in chief of the British Armies, for receiving the posts now occupied by the
                                Troops of his Britanic Majesty & which are within the limits of the United States, for this object as well as
                                for others relative to the preliminary Articles of peace. I am ordered by His Excellency General Washington to concert
                                such measures with your Excellency as shall be mutually agreeable.
                            Major North my aid de Camp will inform your Excellency that I am on my route to Quebec, where I expect in
                                three or four Days to assure your Excellency that I am Your Excellency’s most Obedient humble servant
                            
                                Steuben
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Quebec 6th August. 1783
                            
                            I was last night honored with your Letter of the 3d Instant—having been detained here, by the embarkation
                                of the German Troops, from an intended tour of the upper part of the province, on which I should have set out some
                                days ago, I dispatch Colo. Hope, my Quarter Master General to prevent your having the trouble of coming thus far, and
                                to conduct you to my house at Sorel, where I shall have the honor of waiting on you, I hope on Friday next. I have the
                                honor to be Sir your most obedient and most humble Servant
                            
                                Fred. Haldimand
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Sorel August. 11th 1783
                            
                            After having received from your Excellency a decisive answer to the requisitions, which in the name of the
                                United States I had the honor to make, it appears useless to renew the subject, but as the event of my Mission will be
                                of consequence to those in whose names we act, I take the liberty to request your Excellency’s final answer to my
                                requisitions in writing.
                            Every Object of dispute between Great Britain & the United States of America is done away by the
                                Articles which were, signed by the commissioners of the powers on the 
                                    
                                 day of 
                                    
                                 1783 those articles are by the United states considered as definitive.
                            The reciprocal delivery of prisoners, the recalling the Auxilliary Troops, the Arrangements for the
                                evacuation of New York, & the communication which is opened between us and the British posts in that state, all prove
                                that the Court of Great Britain, consider the Articles above mentioned, as definitive And unchangeable.
                            The United states of America wish to establish a perfect harmony with Great Britain by making good every
                                engagement on her part, and at the Same time they have a right to expect that every promise which has been made on
                                the part of Great Britain will be fulfilled.
                            A delivery of the posts within the l\Limits of the United States, now occupied by the British is promissed
                                in the Articles before mentioned—this at present I am not instructed to insist on, but I am ordered to demand of your
                                Excellency a safe conduct to, and the Liberty of visiting them, that I may be able to make Such arrangements for the
                                Interest of the United States, as may be necessary when they shall be delivered up—to this demand, I beg your
                                Excellency, will be pleased to give a categorical Answer. I have the Honor to be Sir your Excellency’s Most Obedient
                                humble Servant (Copy) Steuben( Copy)
                        Steuben
                        
                     Enclosure
                                                
                            
                                Sir
                                St Johns 13th August 1783
                            
                            In answer to the Letter which I had the honor to receive from you yesterday, desiring a final answer, in
                                writing, to the requisitions which you have made in the name of the United States, I very readily comply with that
                                desire, tho the sense of my answer can be no more than a Repetition of that which I have made to his Excellency General
                                Washington delivered to you under a flying Seal. I have therefore the honor to acquaint you that however definitive
                                the United States may consider the provisional Treaty to be the Sense I have of my duty, and the Customs of War, will
                                not permit me to consider a cessation of Hostilities in that Light—The Orders I have received, direct a
                                discontinuance of every hostile Act on my part, and an attention to defensive measures only—I have most punctually
                                obeyed them, and shall continue to do so until I shall receive His Majesty’s further commands.
                            I have not a Doubt of the Wishes express in your Letter, of the United States to establish a perfect
                                harmony with Great Britain, by making good every engagement on their part—You will at the same time, allow me to
                                express an equal confidence that every promise on the part of Great Britain, will in due time be fulfilled—but it is
                                not for me to anticipate on this occasion—when the Ratification of peace shall be announced to me I beg you will be
                                assured that it will afford me the highest pleasure to execute every instruction I shall receive relating to it, with
                                the utmost puntuallity and Dispatch—until that event shall arrive it is totally out of my power to permit you to
                                proceed to the Posts in the upper country or, in fact to Treat with you on the Subject of you Mission. wish’g you a
                                Safe & agreeable passage I have the honor to be Sir your most Obed and mo: humble Servt
                            
                                Fred. Haldimand
                            
                        
                        
                    